In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-518 CR

____________________


DARRELL W. EASLEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 06-06-05563-CR




MEMORANDUM OPINION
	Darrell W. Easley was convicted and sentenced on an indictment for aggravated
assault with a deadly weapon.  Easley filed a notice of appeal on November 14, 2006.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.

	On November 27, 2006, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d). 
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
							_____________________________
								DAVID GAULTNEY
									  Justice

Opinion Delivered January 17, 2007
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.